DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 10/25/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9, 12, 13, 16, and 18 objected to because of the following informalities:  These claims contain numerous instances of discrete words having no space between them, such as “fluidcommunication” instead of “fluid communication” in claim 2 and “arteryproximally” instead of “artery proximally” in claim 9.  Appropriate correction is required.
Claim 4 and 11 are objected to because of the following informalities: the preamble recites the plural term “claims”, however the claim only depends from a single claim and does not appear to be a multiple dependent claim, therefore the term “claims” should be changed to the singular “claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-11 and 17-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
These claims contain recitations which encompass a human organism contravening 101 and AIA  section 33(a).  For example, claim 1 recites that “the anvil resists motion of tissue of an arteriotomy and applies counterpressure to an artery at the arteriotomy…the tissue of the arteriotomy moving towards the anvil due to being pulled by the negative gauge pressure until the motion of the tissue is resisted by the anvil.”  Thus, the claim appears to require the presence of tissue, arteriotomy, artery, etc. as part of the claimed closure device.  It is suggested to amend this claim and any other claim reciting these structures with terminology such as “configured to” to thus only functionally recite these limitations to overcome this rejection.  For example, the cited portion of claim 1 could read as “the anvil configured to resist[[s]] motion of tissue of an arteriotomy and configured to apply configured to move .


Claim Rejections - 35 USC § 112
The rejection of claim(s) 12-16in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 




Claim(s) 1-3, 5-11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0165445 A1 to Buckman et al. (hereinafter “Buckman”) (previously of record).
Regarding claim 1, Buckman discloses (see abstract; Fig. 18; and [0092]-[0094]) an arteriotomy closure device (as shown in Fig. 18), comprising: a housing (volume of space within outer dam 132 and scrim 186) defining a suction chamber (see Fig. 18 and [0092]-[0093]), the suction chamber capable of inducing a negative gauge pressure to pull tissue (see Fig. 18 and [0092]-[0094]).
The cited embodiment of Buckfan further discloses (claim 2) wherein the suction chamber is in fluid communication with a fluid displacement member ("vacuum generation device", [0094]) configured to induce a negative gauge pressure within the suction chamber (see Fig. 18 and [0092]-[0094]) and pull soft tissue at the arteriotomy at least partially within an at least partially open volume (space between inner dam 152 and outer dam 132, see [0093]) of the suction chamber (see [0092]-[0094], also fully capable of pulling soft tissue within this space, note also that this is an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art); (claim 3) wherein the housing comprises a distal sealing surface (distal surface of outer dam 132 which contacts skin) configured to form an airtight seal against a patient's skin (see [0092]-[0094]); (claim 5) wherein the closure device comprises a channel ("delivery channel, [0094]) fully capable of receiving a portion of an introducer sheath while maintaining a negative gauge pressure within the suction chamber (see Fig. 18 and [0092]-[0094]; fully capable of receiving any structure through the delivery channel, such as a portion of an introducer sheath: note also that this is an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art) and further wherein the channel is not in fluid communication with the suction chamber (when valve 182 is closed, then the channel proximal to the valve is not in fluid communication with the suction chamber); (claim 6) a flange (184) extending from the housing and fully capable of abutting tissue adjacent an arteriotomy site (see Fig. 18 and [0092]-[0094]; fully capable of abutting tissue over an arteriotomy: note also that this is an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).
The cited embodiment of Buckman fails to specifically disclose an anvil disposed within the suction chamber; wherein the anvil resists motion of tissue of an arteriotomy and applies counterpressure to an artery at the arteriotomy when negative gauge pressure is induced in the suction chamber, the tissue of the arteriotomy moving towards the anvil due to being pulled by the negative gauge pressure until the motion of the tissue is resisted by the anvil.  
However, another embodiment of Buckman (see Fig. 15 and [0083]-[0085]) discloses an “anvil” (pillow pack 134 – which according to Applicant’s arguments at page 10, fits under Applicant’s definition of an “anvil” as a “structure against which another structure or feature will be pressed and wherein force will be applied to and resisted by the anvil” – see [0085] which states, inter alia, that pillow pack 134 “is the primary distributor of force upon the wound to generate pressure tamponade” and “distribut(es) pressure evenly to generate hemostasis” by “apply(ing) a predetermined or known amount of force to the wound”), wherein the anvil is adhered to the fluid impermeable region 124 ([0085]), wherein the anvil is fully capable of resisting motion of tissue of an arteriotomy and applying counterpressure to an artery at the arteriotomy (see [0085]) in the same field of endeavor for the purpose of being a primary distributor of force upon the wound by evenly distributing pressure to generate pressure tamponade and hemostasis (see [0085]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buckman’s embodiment of Fig. 18 by attaching to fluid impermeable region 124 the pillow pack 134 of the embodiment of Fig. 16 in order to be a primary distributor of force upon the wound by evenly distributing pressure to generate pressure tamponade and hemostasis.  In making the resultant combination, the pillow pack 134 (corresponding to the claimed anvil) would be disposed within the suction chamber, and when negative gauge pressure is induced by the suction chamber, the pillow pack would be fully capable of resisting motion of tissue of the arteriotomy and applying counterpressure to the artery at the arteriotomy while the tissue of the arteriotomy is moved towards the pillow pack due to the negative gauge pressure pulling the tissue until the motion of the tissue is resisted by the pillow pack.
Buckman modified as above would further disclose (claim 7) a suction retention member (182) in fluid communication with the suction chamber and configured to selectively retain a negative gauge pressure within the suction chamber (see Fig. 18 and [0092]-[0094]); and further wherein the anvil is at least partially within the suction chamber and the anvil does not define an at least partially open volume within a footprint of a distal surface of the anvil (see [0085], “smooth and resistant to blood adherence” and “an elastomeric membrane filled with material”); (claim 8) wherein in the anvil extends distally into the suction chamber (as shown in Fig. 18) and is fully capable of abutting tissue over an arteriotomy when negative gauge pressure is induced in the suction chamber and the tissue of the arteriotomy at least partially extends into an at least partially open volume (space between inner dam 152 and outer dam 132, see [0093]) defined by the suction chamber  (see Fig. 18 and [0092]-[0094]; fully capable of abutting tissue over an arteriotomy and fully capable of pulling soft tissue within this space: note also that this is an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art); (claim 9) wherein the anvil comprises a distal surface (distal surface of pillow pack 134) capable of applying pressure to a patient's skin, subcutaneous tissue, and artery proximally against the distal surface when negative gauge pressure is induced in the suction chamber (see Fig. 15 and [0085]); (claim 10) wherein the distal surface of the anvil is recessed within the housing from a distal sealing surface (distal surface of fluid dam 132 in Figs. 15/18) of the housing (see [0084], the fluid dam 132 provides a pressure seal against the body to form a complete barrier to prevent blood from escaping the wound, therefore, this must extend further distally than pillow pack 132 which must be recessed, otherwise, pillow pack 134 if extending further distally and not recessed would cause a gap to form between the skin and fluid dam 132 thereby allowing blood leakage); and (claim 11) a securement band (166) capable of securing the housing to a limb of a patient such that the suction chamber is positioned adjacent to the radial artery (fully capable of secured to a patient's limb so that it is positioned adjacent the radial artery: note also that this is an intended use recitation and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art).

Regarding claim 12, Buckman discloses (see abstract; Fig. 18; and [0092]-[0094]) a method for achieving hemostasis at an access site of an artery (see [0092]-[0094]), comprising: providing an arteriotomy closure device (as shown in Fig. 18), comprising: a housing (volume of space within outer dam 132 and scrim 186) defining a suction chamber (see Fig. 18 and [0092]-[0093]); securing the arteriotomy closure device to a patient such that the suction chamber is positioned adjacent to the arteriotomy (see [0092]-[0094]); and inducing a negative gauge pressure within the suction chamber (see [0092]-[0094]).
The cited embodiment of Buckman fails to specifically disclose an anvil disposed within the suction chamber, wherein a patient's skin, subcutaneous tissue, and artery are drawn proximally against the anvil with counterpressure exterted by the anvil against the artery, and the arteriotomy is closed.
However, another embodiment of Buckman (see Fig. 15 and [0083]-[0085]) discloses an “anvil” (pillow pack 134 – which according to Applicant’s arguments at page 10, fits under Applicant’s definition of an “anvil” as a “structure against which another structure or feature will be pressed and wherein force will be applied to and resisted by the anvil” – see [0085] which states, inter alia, that pillow pack 134 “is the primary distributor of force upon the wound to generate pressure tamponade” and “distribut(es) pressure evenly to generate hemostasis” by “apply(ing) a predetermined or known amount of force to the wound”), wherein the anvil is adhered to the fluid impermeable region 124 ([0085]), wherein a patient’s skin, subcutaneous tissue, and artery are contacted by the anvil with countepressure exerted by the anvil against the artery, and the arteriotomy is closed (see [0085]) in the same field of endeavor for the purpose of being a primary distributor of force upon the wound by evenly distributing pressure to generate pressure tamponade and hemostasis (see [0085]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buckman’s embodiment of Fig. 18 by attaching to fluid impermeable region 124 the pillow pack 134 of the embodiment of Fig. 16 in order to be a primary distributor of force upon the wound by evenly distributing pressure to generate pressure tamponade and hemostasis.  In making the resultant combination, the pillow pack 134 (corresponding to the claimed anvil) would be disposed within the suction chamber, and when negative gauge pressure is induced by the suction chamber, the patient’s skin, subcutaneous tissue, and artery would be drawn proximally due to the suction until they are abutting the anvil.  
Buckman further discloses (claim 16) wherein securing the arteriotomy closure device to a limb of the patient comprises coupling the securement band to a hook of the arteriotomy closure device (see Fig. 18 and [0092]-[0094]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckman, as applied to claim 1 above, and further in view of US 5,423,852 to Daneshvar (hereinafter “Daneshvar”) (previously of record).
Buckman discloses the invention substantially as claimed as discussed above, however with respect to claim 4, Buckman fails to specifically disclose at least one window configured to permit a user to visualize a skin puncture site during placement of the arteriotomy closure device.  Daneshvar discloses, in the same field of endeavor, a device for closing an arteriotomy (see abstract), wherein the device comprises a transparent plastic area over the wound (which would permit a user to visualize a skin puncture site during placement of the arteriotomy closure device) for the purpose of giving the chance to watch for bleeding (see Col. 6, lines 9-11).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buckman's device with a transparent area over the wound, as taught by Daneshvar, in order to give the user a chance to watch for bleeding.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckman, as applied to claim 12 above, and further in view of US 2017/0086855 A1 to Wada et al. (hereinafter “Wada”) (previously of record).
Buckman discloses the invention substantially as claimed as discussed above, however with respect to claim 14, Buckman fails to specifically disclose withdrawing an introducer sheath from the artery prior to inducing a negative gauge pressure within the suction chamber.  However, as taught by Wada, after an introducer sheath is removed from the body through a puncture site for a medical procedure, the bleeding needs to be stopped at the puncture site (see [0003]).  Buckman's method and device are suitable for stopping bleeding (see abstract).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of applying a known technique to a known method/device ready for improvement to yield predictable results (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), to use Buckman's method to stop bleeding in an instance after the use of an introducer sheath is removed from a puncture site, since Buckman's method is suitable for inducing hemostasis which is necessary following removal of the introducer sheath, as taught by Wada.

Claims 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckman in view of US 2004/0176788 A1 to Opolski (hereinafter “Opolski”) (previously of record).
Buckman discloses the invention substantially as claimed as discussed above, however, with respect to claim 13, Buckman does not specifically disclose wherein inducing the negative gauge pressure within the suction chamber comprises proximally displacing a syringe plunger.  Rather, Buckman discloses inducing the negative gauge pressure comprises using a bulb or another type of vacuum pump (see [0094]).  Opolski discloses that various known types of vacuum sources includes bulbs or syringes (syringes are known in the art to comprise a barrel and plunger, where the vacuum is created by proximally displacing the plunger within the barrel) (see [0010]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a vacuum source for Buckman’s device, by substituting the bulb for a syringe which comprises a barrel and a plunger, and would have predictably led to a suitable vacuum source which was a known alternative in the art.

Regarding claim 17, Buckman discloses (see abstract; Fig. 18; and [0092]-[0094]) a system to provide hemostasis at an access site of an artery (see [0092]-[0094]), comprising: an arteriotomy closure device (as shown in Fig. 18), comprising: a housing (area within outer dam 132) defining a suction chamber (see Fig. 18 and [0092]-[0093]); and an anvil (inner dam 152) disposed within the suction chamber (see Fig. 18 and [0092]-[0094]); and a suction force generating member ("vacuum generation device", [0094]).
Buckman further discloses (claim 18) wherein the arteriotomy closure device further comprises a securement band (166) (see Fig. 18 and [0094]); (claim 19) a tubing (180) that fluidly interconnects the housing and the suction force generating member (see Fig. 18 and [0092]-[0094]); and (claim 20) a suction force retention member (182) in communication with the suction chamber, the tubing, and the suction force generating member (see Fig. 18 and [0094]).
The cited embodiment of Buckman fails to specifically disclose an anvil disposed within the suction chamber, wherein the anvil exerts counterpressure on an arteriotomy when negative gauge pressure is induced by the suction force generating member.
However, another embodiment of Buckman (see Fig. 15 and [0083]-[0085]) discloses an “anvil” (pillow pack 134 – which according to Applicant’s arguments at page 10, fits under Applicant’s definition of an “anvil” as a “structure against which another structure or feature will be pressed and wherein force will be applied to and resisted by the anvil” – see [0085] which states, inter alia, that pillow pack 134 “is the primary distributor of force upon the wound to generate pressure tamponade” and “distribut(es) pressure evenly to generate hemostasis” by “apply(ing) a predetermined or known amount of force to the wound”), wherein the anvil is adhered to the fluid impermeable region 124 ([0085]), wherein the anvil is fully capable of resisting motion of tissue of an arteriotomy and applying counterpressure to an artery at the arteriotomy (see [0085]) in the same field of endeavor for the purpose of being a primary distributor of force upon the wound by evenly distributing pressure to generate pressure tamponade and hemostasis (see [0085]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buckman’s embodiment of Fig. 18 by attaching to fluid impermeable region 124 the pillow pack 134 of the embodiment of Fig. 16 in order to be a primary distributor of force upon the wound by evenly distributing pressure to generate pressure tamponade and hemostasis.  In making the resultant combination, the pillow pack 134 (corresponding to the claimed anvil) would be disposed within the suction chamber, and the anvil would be capable of exerting counterpressure on the arteriotomy when negative gauge pressure is induced by the suction force generating member.
Further with respect to claim 17, Buckman as modified above fails to specifically disclose wherein the suction force generating member comprises a barrel and a plunger.  Rather, Buckman discloses that the vacuum generation device can be a bulb or another type of vacuum pump (see [0094]).  Opolski discloses that various known types of vacuum sources includes bulbs or syringes (syringes are known in the art to comprise a barrel and plunger) (see [0010]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a vacuum source for Buckman’s device, by substituting the bulb for a syringe which comprises a barrel and a plunger, and would have predictably led to a suitable vacuum source which was a known alternative in the art.

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the step of withdrawing an introducer sheath from the artery following inducing a negative gauge pressure within the suction chamber that is placed adjacent an arteriotomy (such that the introducer sheath is withdrawn when the device is in place over the arteriotomy).

Response to Arguments
Applicant’s arguments with respect to claims 1-20, as amended, have been considered but are moot in view of the new grounds of rejection.
Applicant’s arguments directed to the inner dam 152 not corresponding to the claimed anvil are moot because the claims have been rejected under a new grounds of rejection under 103 where the anvil is no longer relied upon as being inner dam 152.  Applicant’s arguments alleging that the wound is not subjected to the vacuum are not persuasive.  First, there is no clear disclosure of a boundary between what extent of the tissue at the edges of an arteriotomy are considered to be included as part of the “wound”.  Further, the claims do not recite that the vacuum is applied directly to the arteriotomy (see, e.g., claim 12 – the suction chamber is positioned adjacent the arteriotomy).  
With respect to claim 2, the amended limitation still does not distinguish – soft tissue at the arteriotomy is pulled within at least partially open volume of the suction chamber, as discussed in the rejection above.  Again, there is no guidance as to when tissue adjacent the arteriotomy is or is not considered part of the “arteriotomy”.  For example, is it only a micron of skin cells at the outer edge of the arteriotomy puncture hole which is considered soft tissue at the arteriotomy, or is it 3-5mm or more of skin adjacent the arteriotomy that is considered soft tissue at the arteriotomy.  The claim is broadly recited in that respect, and therefore Buckman still meets this limitation.
With respect to claim 5, as discussed above, when the valve is closed, then at least some portions of the channel would not be in fluid communication with the suction chamber.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the channel is never in fluid communication with the suction chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 10, the arguments are moot in view of the new finding of the anvil as discussed in the rejection above.  As discussed above, the anvil has a distal surface which is substantially solid and does not define any open areas.
With respect to claim 12, see the remarks about the anvil in claim 1 above.  Further, Applicant alleges that only the skin is drawn by the suction device, not the subcutaneous tissue and artery.  However, the claim does not specify that the suction is responsible for this motion.  The claim merely recites that a negative gauge pressure is induced within the suction chamber, and that a patient’s skin, subcutaneous tissue, and artery are drawn proximally against the anvil.  The proximally drawn motion can be in response to other external or internal forces, it is not required to be a result of the negative gauge pressure.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the negative gauge pressure induced in the suction chamber causes the patient’s skin, subcutaneous tissue, and artery to be drawn against the anvil) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, Applicant’s arguments are moot or are not persuasive, and the claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771